DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.

Claim Objections
Claims 1, 3, 8, 10, and 15 are objected to because of the following informalities:
In claim 1 line 10, it appears ‘the surface’ should be introduced as ‘a surface of the organ’, which is different from the simulated surface. In line 30, ‘and’ should be removed. In line 33, ‘and’ should be inserted after ‘procedure;’. In line 37, ‘a change’ should be ‘the change’ to refer to the repeated step. In line 38, the second ‘the’ should be ‘a’ to refer to the repeated step. 
In claim 3, line 2, ‘a’ should be ‘the’ to refer to the previously recited simulated surface.

In claim 10, line 2, ‘a’ should be ‘the’ to refer to the previously recited simulated surface.
In claim 15, line 14, it appears ‘the surface’ should be introduced as ‘a surface of the organ’, which is different from the simulated surface. In line 34, ‘and’ should be removed. In line 41, ‘a change’ should be ‘the change’ to refer to the repeated step. In line 42, the second ‘the’ should be ‘a’ to refer to the repeated step.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US Pub No. 20130123773 -previously cited), hereafter Schwartz, in view of Malinin et al (US Pub 2016/0367168 with priority to 6/19/15 -previously cited).

measuring first locations of the probe within the organ following the first registration [Paragraphs 0038-0040];
constructing a simulated surface of the organ based on three-dimensional mapping points of a surface of the organ, the points collected from the probe [0032, 0034, 0050; see the CARTO 3 system which is a well-known mapping system that generates 3D cardiac chamber geometry (i.e. the simulated surface) via location information and electrical information, wherein the location information is recorded when the tip contacts the heart wall and the position sensors of the catheter generate the location information; Also, the subsequent anatomic mapping performed in step 89 by the CARTO 3 to generate a simulated surface];
presenting, on an image of the organ generated from the simulated surface [Fig. 2 and see the above-cited portions of the construction of the surface], first indicators marking the first locations of the probe within the organ with a first visual affect [Fig. 2, see locations corresponding to “DF”], at positions on the image of the organ that are determined in accordance with the first registration [Paragraphs 0038-0040]; and presenting, on the image of the organ [Fig. 2], second indicators marking the second locations of the probe within the organ with a second visual effect [Fig. 2, see locations corresponding to “CFAE”], which is visually distinct from the first !!DF" is visually distinct from the visual effect for locations corresponding to "CFAE".]. The first indicators and second indicators are presented in the image of the organ simultaneously (see Figures 2, 4 showing a view of the anatomy with both the DF and CFAE locations simultaneously displayed; [0052, 0069; wherein the sites are referred to as hits or ablation points that are inherently displayed in order for them to be identified for the ablation procedure]).
In addition, Schwartz discloses an apparatus, comprising; an impedance-based location tracking system configured to track a location of a probe within an organ of a human body [Paragraphs 0038-0040]; a field-based location tracking system [Paragraphs 0038-0040] ; a display [Fig. 1, #29]; and a processor [Paragraphs 0030-0031] configured perform the method as described above. Further, Schwartz teaches a computer software product for sensing, using a field-based location tracking system and an impedance-based location tracking system configured to track a location of a probe within an organ of a human body, the product comprising a nan-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, cause the computer [Paragraphs 0030-0031] to perform the method as described above.
Schwartz however lacks a dear and explicit disclosure of: determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body; only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration 
However, Malinin teaches determining whether there has been a change in the relation of the impedance-based location coordinates and the field-based location coordinates due to movement of the human body [0007; wherein a shift is determined between the transformed impedance location in the magnetic based system and the magnetic location of the electrode in the magnetic based system; 0029, 0097; wherein the change is due to changes in lung filling which is respiratory movement; 0030; wherein movement of the catheter due to body movement results in a change/shift; 0103; wherein respiratory motion is distinguished from cardiac movement; 0092, Figure 2; wherein respiratory compensation is performed to determine body movement to then subsequently re-register]; only upon detecting a change in the relation of the impedance-based location coordinates and the field-based location coordinates, performing a second registration of the impedance-based location tracking system with the field-based location tracking system [0007; wherein a dynamic registration between the impedance coordinate system and the magnetic coordinate system based on the 
In addition, like Schwartz, Malinin teaches of simultaneously displaying first and second indicators at positions which identify locations that may be more liable to error due to the movement, thereby enabling the operator to decide whether or not to re-measure any particular location [0064, 0066, 0114; wherein the magnetic locations of the electrodes, the magnetic locations of the sensors, and the corrected locations of the electrodes are displayed (implied to be at the same time); and wherein an initial number of fiducial points and an additional number of fiducial points are simultaneously displayed; these locations are viewed on the display and allow identification/viewing of the indicators relative to each other, which indicates which locations may be more prone to error (i.e. whether or not an area has more corrections than another area)].
Further still, Malinin teaches repeating in a loop until the medical procedure is complete the steps of detecting a change, re-registering upon detecting the change, measuring second locations, presenting second indicators, and identifying one or more locations that may be more liable to error due to the movement [see the above-cited portions for each step taught by Malinin and see [0058] which discusses details of the “dynamic registration” where a different shift/dift/change can occur and the registration is updated to generated new second indicators and new identified locations that may be 
It would have been obvious to the skilled artisan to modify Schwartz, to include the determination of the change, the second registration, and the dynamic repeating of steps as taught by Malinin, in order to improve the accuracy of the registration in the case where a shift due to external factors is present.
Re claims 3, 10: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the image of the organ comprises a simulated surface of the organ [see Fig. 2; and Paragraph 0043].
Re claims 6, 13: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the probe comprises a catheter [Fig. 1, #14], and the organ comprises a heart [Fig. 1, #12; and Paragraph 0032].
Re claims 7, 14: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz further teaches a/an method/apparatus, wherein the first locations of the probe within the organ and the second locations of the probe within the organ each comprise ablation locations [Paragraphs 0052-0053; Fig. 2, #103].

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Malinin, as applied to claims 1 and 8 above, and further in view of .
Re claims 4, 11: Schwartz, as modified by Malinin, teaches the method/apparatus according to Claims 1 and 8, respectively. Schwartz, as modified by Malinin, however lacks a clear and explicit disclosure of a/an method/apparatus, wherein the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color. In an analogous tracking system(s) field of endeavor, Moctezuma teaches a/an method/apparatus, wherein the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color [Paragraph 0039, ‘The display screen 122 can be capable of displaying a single color or it can display multiple colors such that the different colors can indicate additional information to the surgeon/ The combination of Schwartz’s teaching above (the first visual effect and the second visual effect) and Montezuma's teaching (a first color and a second color different from the first color) reads on the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color.]. It would have been obvious to one of ordinary skill in the art to modify Schwartz, as modified by Malinin, to Include a/an method/apparatus, wherein the first visual effect comprises a first color and the second visual effect comprises a second color different from the first color, as taught by Moctezuma, in order to indicate additional information to the surgeon or operator [Montezuma, Paragraph 0039].

Response to Arguments
1/12/21 have been fully considered but they are not persuasive. Applicant argues that the amendments to independent claims 1, 8, and 15 distinguish from the cited prior art. However, the Examiner disagrees and believes that the amendments regarding the constructing of a simulated surface and the repeating several steps in a loop are met by the previously-applied art (Schwartz/Malinin) on the same grounds (103) based on the citations provided in the rejection.
The previous claim objections are withdrawn due to amendments.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793